This is an appeal under S.J.C. Rule 2:21, 421 Mass. 1303 (1995), from the denial pursuant to G. L. c. 211, § 3 (1994 ed.), of relief from an interlocutory ruling denying Jason C. Reddy access to the psychological and medical records of the complainant’s mother. Supreme Judicial Court Rule 2:21 (2) requires an appellant to “set forth the reasons why review of the trial court decision cannot adequately be obtained on appeal from any adverse judgment in the trial court or by other available means.” The appellant has failed to set forth reasons why normal appellate review in the event of conviction is not an adequate remedy.

Judgment affirmed.